Case 1:18-cr-00457-AJT Document 270-2 Filed 07/08/19 Page 1 of 10 PageID# 2795




                EXHffiIT2
Case 1:18-cr-00457-AJT Document 270-2 Filed 07/08/19 Page 2 of 10 PageID# 2796
Case 1:18-cr-00457-AJT Document 270-2 Filed 07/08/19 Page 3 of 10 PageID# 2797
Case 1:18-cr-00457-AJT Document 270-2 Filed 07/08/19 Page 4 of 10 PageID# 2798
Case 1:18-cr-00457-AJT Document 270-2 Filed 07/08/19 Page 5 of 10 PageID# 2799
Case 1:18-cr-00457-AJT Document 270-2 Filed 07/08/19 Page 6 of 10 PageID# 2800
Case 1:18-cr-00457-AJT Document 270-2 Filed 07/08/19 Page 7 of 10 PageID# 2801
Case 1:18-cr-00457-AJT Document 270-2 Filed 07/08/19 Page 8 of 10 PageID# 2802
Case 1:18-cr-00457-AJT Document 270-2 Filed 07/08/19 Page 9 of 10 PageID# 2803
Case 1:18-cr-00457-AJT Document 270-2 Filed 07/08/19 Page 10 of 10 PageID# 2804
